Exhibit 10.1
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
Merck KGaA . Germany . Frankfurter Str. 250 . 64293 Darmstadt
VIA COURIER

         
Idera Pharmaceuticals, Inc.
  Date   June 2, 2010
Steven J. Ritter, Ph.D., J.D.
  Division/Dept.   Corporate Legal — CL-M
Vice President — Intellectual Property and Contracts
  Care of   Jens Eckhardt — ns
167 Sidney Street
  Phone   +49 — 61 51 — 72 23 98
Cambridge, MA 02139
  Fax   +49 — 61 51 — 72 23 73
USA
  E-Mail   jens.eckhardt@merck.de

Our license agreement dated December 18, 2007, effective February 4 2008 (the
“Agreement”)
Dear Steve,
It is recognized that Idera has met its obligations of delivering [**] Follow-on
Compounds in accordance with Section 3.6 of the Agreement. Merck is actively
characterizing these Follow-on Compounds toward a goal of selecting [**] for
possible development. As this characterization is currently ongoing, Merck
requests that Idera allow Merck to extend the period of time for selecting the
Follow-on Compounds such that Merck’s right to make a selection pursuant to
Section 3.6 of the Agreement would expire on [**]. This addition time will
enable Merck to further characterize the Follow-on Compounds and make a more
informed decision in the selection process. During this additional time period,
Idera’s role in Merck’s selection process is expected to be passive and no
additional resources are expected to be provided by Idera under the terms of the
Agreement.
If you are in agreement with the above please indicate so by returning the
attached duplicate of this letter duly signed.
Very truly yours,

         
Merck KGaA
      Agreed:
 
       
i.V.
  i.V.   Idera Pharmaceuticals, Inc.
 
       
/s/ Astrid Perschl
 
 Dr. Astrid Perschl
  /s/ Jens Eckhardt
 
 Jens Eckhardt   /s/ Louis J. Arcudi
 
 Louis J. Arcudi, III

         
Merck KGaA · Germany
       
Frankfurter Str. 250
  Partnership limited by shares   Executive Board
64293 Darmstadt
  Commercial Register AG Darmstadt HRB 6164   and General Partners:
Phone +49 6151 72-0
  Registered Office: Darmstadt    
Fax +49 6151 72-2000
  Chairman of the Supervisory Board:   Karl-Ludwig Kley (Chairman),
www.merck.de
  Wilhelm Simson   Michael Becker, Bernd Reckmann, Elmar Schnee

 